Citation Nr: 0517124	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  04-03 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
right ear.  

2.  Entitlement to an initial compensable rating for hearing 
loss in the left ear.  


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to May 
2002.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In that decision the RO denied service connection for hearing 
loss in the right ear and granted service connection for 
hearing loss in the left ear, assigning a non-compensable 
(zero percent) rating.  The veteran perfected an appeal of 
both issues.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The preponderance of the evidence reveals that the 
veteran does not currently suffer from a hearing loss 
disability in the right ear as defined by law.

3.  The veteran's service-connected hearing loss in the left 
ear is manifested, at worst, by Level I hearing impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss of 
the right ear have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.385 (2002).

2.  The criteria for a compensable disability rating for 
hearing loss in the left ear have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.85, Diagnostic Code 6100 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence and finds that current 
provisions of the laws and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is 
necessary to substantiate the claim.  VA will also inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002), 38 C.F.R. § 3.159.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, the issue of the evaluation assigned to the 
veteran's service-connected hearing loss in the left ear was 
first raised in his notice of disagreement.  VA's General 
Counsel has held that when VA receives a notice of 
disagreement that raises a new issue, 38 U.S.C.A. § 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue, if VA has already given the section 5103(a) 
notice regarding the original claim.  VAOPGCPREC 8-03.  
Precedential opinions of VA's General Counsel are binding on 
the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); Splane v. 
West, 216 F.3d 1058 (Fed. Cir. 2000); 38 C.F.R. § 19.5 
(2003).

In the instant appeal, the RO notified the veteran of the 
evidence required to substantiate his claim for service 
connection for bilateral hearing loss in April 2003, prior to 
the rating decision on appeal.  The RO also informed him of 
the information and evidence that he was required to submit, 
the evidence that the RO would obtain on his behalf, and the 
need to advise VA of or submit any evidence relevant to the 
claim.  

In addition, he was provided with a copy of the appealed 
rating decision and statement of the case.  In these 
documents the RO informed him of the specific rating criteria 
pertaining to the evaluation of hearing loss, as well as the 
reasons for determining that the criteria for a compensable 
rating was not met.  In these documents the RO also informed 
him of the cumulative evidence previously provided to VA or 
obtained by VA on the veteran's behalf.  The Board finds that 
all of these documents informed the veteran of the evidence 
needed to establish entitlement to a compensable rating.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In general, the statute and regulation also provide that VA 
will make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.   

Here, the evidence associated with the veteran's claims file 
includes his service medical records and VA examination 
reports.  The veteran has not alluded to the existence of any 
other evidence that is relevant to his claim.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of his claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim.  See 38 U.S.C.A. § 5103A; Wensch 
v. Principi, 15 Vet. App. 362, 368; 38 C.F.R. §3.159(c).  



Factual Background

The veteran's hearing in the right ear was noted as within 
normal limits on his entrance examination in June 1975.  From 
June 1975 to May 2002, the veteran's hearing profile was H-1 
as indicated on his September 1980, September 1983, November 
1989, March 1994, and February 2000 audiological evaluations.  
The "PULHES" profile reflects the overall physical and 
psychiatric condition of an individual on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service).  The "H" reflects the 
state of the "hearing and ear."  See Odiorne v. Principi, 3 
Vet. App. 456, 457 (1992).  A July 2000 audiological 
evaluation found that his hearing was within or at borderline 
normal limits in the right ear. 

The veteran's audiological separation examination in May 2002 
found that the veteran had mild sensorineural hearing loss at 
4000 hertz in the right ear and moderate high frequency 
sensorineural hearing loss in the left ear at 3000 to 4000 
hertz.  Specifically, pure tone thresholds, in decibels, were 
as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
10
15
20
40
10
LEFT
10
15
25
55
50
0

Speech recognition scores in the left ear were 92 and 96 
percent.  No speech audiometry was provided for the right 
ear.  The examiner found that the veteran's hearing was 
asymmetrically worse in the left ear.  The veteran was 
assigned an H-2 profile.  

A VA examination was performed in May 2003.  The veteran 
reported decreased hearing in the left ear.  He indicated 
that he experienced occasional lightheadedness upon standing 
and aural fullness in both ears.  On the authorized 
audiological 


evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
15
15
20
25
35
24
LEFT
15
20
40
55
50
41

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  The examiner found that word 
recognition in both ears was normal and impendance audiometry 
was unremarkable, bilaterally.  

For the right ear, the examiner found that the veteran's 
hearing was within normal limits from 250 to 8000 hertz, with 
the exception of mild sensoneural hearing loss at 4000 hertz.  
For the left ear, the examiner found that veteran's hearing 
was normal from 250 to 1000 hertz and 6000 to 8000 hertz.  
The veteran had mild to moderate sensoneural hearing loss 
from 1500 to 4000 hertz.  

In a June 2003 addendum to the May 2003 VA examination, the 
examiner indicated that she reviewed the veteran's claims 
file.  Upon review of the file, she found that the veteran's 
hearing was within normal limits in both ears upon entrance 
to the military in June 1975.  The first indication of 
hearing loss was documented in September 1980, which revealed 
mild sensoneural hearing loss at 4000 hertz in the left ear.  
Further in-service evaluations in September 1982, September 
1983, November 1989, February 2000, July 2000, and May 2002, 
revealed progressive high frequency hearing loss in the left 
ear.  

In the veteran's September 2003 notice of disagreement and 
February 2004 substantive appeal, he reported being exposed 
to firing ranges, vehicle noise, helicopters, and gunfire and 
artillery simulators.  He stated that the exposure to 
excessive noise in the Army was a result of mandatory duty.  
He stated that hearing loss was one of his major medical 
complaints while in the Army.  



Analysis

Service Connection

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease contracted in the line of 
duty, in active military, naval, or air service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and organic diseases of the 
nervous system become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz at 1365.

The veteran's service medical records indicate that his 
hearing in the right ear was within normal limits until his 
separation examination in May 2002, when he was diagnosed as 
having a mild sensorineural hearing loss at 4000 hertz.  In 
this regard, the Board notes that the greatest decibel loss 
shown on his separation examination was 40 decibels in the 
right ear at 4000 hertz.  

The RO provided the veteran a VA medical examination in May 
2003.  The examination included an audiological examination, 
which revealed pure tone thresholds of 15 decibels at 500 to 
1000 hertz, 20 decibels at 2000 hertz, 25 decibels at 3000 
hertz, 35 decibels at 4000 hertz and a speech recognition 
score of 96 percent for the right ear.  Mild hearing loss was 
noted at the 4000 hertz level in the right ear.  

The question in this case is whether the veteran currently 
suffers from a hearing loss disability such that service 
connection can be established.  For the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory threshold for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The Board acknowledges that the veteran's May 2002 discharge 
examination revealed hearing loss of 40 decibels at 4000 
hertz, but his most recent VA examination revealed hearing 
loss of 35 decibels at 4000 hertz, and none of the other 
readings were greater than 25 decibels.  Moreover, his speech 
recognition score was 96 percent.  Thus, the veteran does not 
currently have a disability due to impaired hearing in his 
right ear as defined in 38 C.F.R. § 3.385.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

The Board finds that the veteran does not currently suffer 
from a hearing loss disability in the right ear as defined in 
38 C.F.R. § 3.385, and his claim for service connection for 
must be denied.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999); Brammer, supra.


Increased Rating for Hearing Loss in the Left Ear

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2003).

The veteran has appealed the disability rating initially 
assigned with the grant of service connection, effective in 
June 2002.  Because he has appealed the initial rating, the 
Board must consider the applicability of staged ratings 
covering the time period in which his claim and appeal have 
been pending.  Fenderson v. West, 12 Vet. App. 119, 126-27 
(1999).

Ratings of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests, 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  To rate the 
degree of disability for service-connected hearing loss, the 
rating schedule has established eleven auditory acuity 
levels, designated from Level I, for essentially normal 
acuity, through Level XI, for profound deafness.  38 C.F.R. 
§ 4.85(h), Table VI (2003).  The assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The criteria for rating hearing impairment use controlled 
speech discrimination tests (Maryland CNC) together with the 
results of pure tone audiometry tests.  These results are 
then charted on Table VI, Table VIA (in exceptional cases as 
described in 38 C.F.R. § 4.86), and Table VII as set out in 
the Rating Schedule.  38 C.F.R. § 4.85 (2003).  In order to 
establish entitlement to a compensable rating for hearing 
loss, it must be shown that certain minimum levels of the 
combination of the percentage of speech discrimination loss 
and average pure tone decibel loss are met.  An exceptional 
pattern of hearing loss occurs when the pure tone thresholds 
at 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, 
or when the pure tone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86 (2003).

If impaired hearing is service-connected in only one ear, in 
order to determine 
the percentage evaluation from Table VII, the non-service-
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of I.  38 C.F.R. 
§ 4.85(f).

The veteran is seeking a compensable rating for his service-
connected hearing loss in the left ear, which is currently 
rated under Diagnostic Code 6100.  

Application of the May 2003 audiological findings to Table VI 
of 38 C.F.R. § 4.85 results in a finding of Level I hearing 
for the left ear.  This designation corresponds to a zero 
percent disability rating pursuant to Table VII.  38 C.F.R. § 
4.85, Diagnostic Code 6100 (2003).  

Likewise, applying the audiological findings from the 
veteran's separation examination in May 2002 also results in 
a finding of Level I hearing for the left ear.  Specifically, 
average puretone threshold on that examination was 36 
decibels, with a speech recognition score of 92 percent or 
better.  Pursuant to Table VI and VII, a zero percent rating 
is warranted.

The Board notes that the veteran does not have an exceptional 
pattern of hearing loss in the left ear as defined by 
38 C.F.R. § 4.86, and this regulation is not for application.  
Specifically, the veteran does not have pure tone loss of 55 
decibels or more at each of the four frequencies from 1000 
through 4000 hertz, nor does he have a decibel loss of 30 or 
less at 1000 hertz and 70 decibels or more at 2000 hertz.

Based on the competent evidence of record, the Board 
concludes that the scheduler criteria for a compensable 
rating have not been met at any time since the veteran's 
claim was initiated.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of zero percent for the veteran's service-connected hearing 
loss in the left ear.  Thus, the appeal must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for hearing loss in the 
right ear is denied.

Entitlement to an increased (compensable) rating for hearing 
loss in the left ear is denied.


	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


